This is a case of the first impression, to-wit: an indictment of the sheriff and those who indemnified him for levying upon property in the possession of a son of the defendant in the execution, and which was honestly supposed or rather alleged to be in fact the property of the father.
That it was the duty of the sheriff to make this levy upon the property which the plaintiff honestly believed and alleged to be the property of the defendant in the execution upon being indemnified, has been regarded as a well-settled law by the Courts and the bar in this country and in England, time whereof the memory of man runneth not to the contrary; and yet it is urged upon the Court to sanction this novel doctrine, which, if accorded, would *Page 37 
enable fraudulent debtors to defeat the recovery of all the debts sought to be enforced by legal process.
In the case of Pearson v. Fisher, 1 Car. Law Repository 461, the sheriff was sued for not selling a slave upon which he had levied to satisfy the plaintiff's execution. On the day of sale, the son of the defendant in the execution claimed the slave and forbid the sale, and the sheriff for the purpose of satisfying himself as to the ownership of the slave, summoned a jury to try the question of ownership, and the jury found that the slave was not the property of the father, but was the absolute property of the son.
Thereafter the plaintiff Pearson tendered to the sheriff a bond of indemnity and required the sheriff to sell, which he refused to do, and thereupon Pearson sued the sheriff for refusing to make the sale and recovered the value of the slave. So that according to the view of the Attorney General, the sheriff was between two fires, one in front and the other in the rear, and if he discharges his duty by seizing the disputed property, he is liable to an indictment for a forcible trespass, and so also all who indemnified him; but if he fails to seize the property, then he will be liable to the plaintiff for the value of the property in dispute, should it in truth turn out to be the property of the defendant in the execution.
It is true the office of sheriff is one of heavy responsibility, and one in which error or mistake of the law on the part of the sheriff may involve him in difficulty, and subject him to loss, but surely the law will not place him in such a dilemma as to indict him for an honest discharge of a duty for which he would be responsible to the plaintiff if he refused its performance.
Such cannot be the law. In the case of Denson v. Sledge, 2 De v. 36, it is said that a sheriff may recover upon a bond given him as an indemnity for discharging a supposed duty, as levying an execution upon disputed property, but *Page 38 
that no recovery can be had upon a bond to indemnify him for forbearing to make the levy.
There is no error. This will be certified.
PER CURIAM.                              Judgment affirmed.